Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 
Response to Amendment
This is in response to applicant’s amendment/response filed on 04/07/2022, which has been entered and made of record.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant’s arguments on 04/07/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub 2017/0351383 A1) in view of Kim (US Pub 2011/0167370 A1) further in view of McQueen (US Pub 20100158310 A1) and Ichieda (US Pub 20130069870 A1)

As to claim 1, Ikeda discloses an information processing apparatus comprising:
a display including a display surface on which information is displayed, wherein a product is placed on the display surface (Fig .19-Fig. 25, ¶0193);
at least one memory configured to store instructions (¶0215); and
at least one processor configured to execute the instructions to (¶0215):
in response to determining that a time lag for a predetermined period, display a first image on the display, the first image including a predetermined display element (Fig. 19, ¶0193, “the information, processing system 100 refers to the entry LE2, and activates a television application 422 to the left of the coffee cup 421 as indicated by the reference numeral 412.” Fig. 23, Fig. 25. ¶0083, “information indicating a time lag may be included. For example, information indicating a time lag from when the user places the real object on the table 140A until the display object is displayed” ¶0176, “when the real object or the display object is recognized, the display control unit 126 may apply a specified time lag and display the provided information”);
acquires acquire a second image captured by a camera, the second image including the display element of the first image displayed on the display (Fig. 1, ¶0055, “a camera configured to image the table 140A with one lens or a stereo camera capable of imaging the table 140A with two lenses and recording depth direction information (depth information) may be used.” ¶0056, “image the table 140A” table 140A is the display.);
generate a coordinate conversion rule between an image displayed on the display and an image captured by a camera whose field-of-view includes the display by using a detection result of the display element in the second image (¶0075, “the recognition unit 122 recognizes the display object and the real object on the object (for example, the table 140A illustrated in FIG. 1) surface on which the display object is displayed.”¶0079, “at least one display object displayed on the display surface and at least one real object on the display surface which are recognized at the same timing are associated. Hereinafter, information indicating such a correspondence relation is also referred to as “correspondence relation information.”” ¶0089, “A display form and content of the provided information may be changed according to a recognition result by the recognition unit 122.” ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object.” Fig. 9, ¶0149, “the recognition unit 122 acquires a captured image, information indicating a 3D shape and information indicating a position at the display surface of the target real object.” ¶0150, “the recognition unit 122 recognizes a region 302 having a height based on the depth information, and acquires a position map 303 in which a range of the region 302 in a coordinate system of the top surface of the table 140A is represented as a region in which the real object is located. In the position map 303, a presence probability is 1 in a grid in which a height is recognized and is 0 in the other grids. In FIG. 9, grids are expressed in different shades according to a level of the presence probability, and the presence probability increases as the grids darken. The coordinate system of the position map is, for example, an orthogonal coordinate system in which a top surface on the table 140A is divided into grids in units of 5 cm.” ¶0152, “the storage control unit 124 identifies the real object according to at least any of a captured image, information indicating a 3D shape and information indicating a position at the object surface of the real object. Fig. 10, ¶0154, “The reference numeral 311 indicates a position map of the real object registered in the real object DB. The reference numeral 312 indicates a position map of the real object acquired in step S302.” obtains a position map 313 having an absolute value of a difference between a position map 311 and a position map 312 and computes an average of differences in respective grids of the position map 313 as the concordance rate of the position map.” The position map of the real object registered in the DB can be the coordinate of “an image displayed on the display”. a position map of the real object acquired in step S302 can be the coordinate of “an image captured by a camera whose field-of-view includes the display”.).
Ikeda does not explicitly discloses “an operation on the display is not performed for a predetermined period.”
Kim teaches “an operation on the display is not performed for a predetermined period.” (Kim, ¶0014, “perform the operation corresponding to the first manipulation if the second manipulation is not made during the predetermined time period after the first manipulation is made.” ¶0029, “a control unit which recognizes the plurality of manipulations, determines a time period between a first manipulation and a second manipulation, which is an immediate next manipulation, among the plurality of manipulations, and determines an operation to be performed based on the time period.”)
Ikeda and Kim are considered to be analogous art because all pertain to user input operation. It would have been obvious before the effective filing date of the claimed invention to have modified Ikeda with the features of “determine an operation on the display is not performed for a predetermined period” as taught by Kim. The suggestion/motivation would have been in order to have capable of a continuous inputting operation (Kim, ¶0011).
In addition, McQueen teaches generate a coordinate conversion rule between an image displayed on the display and an image captured by a camera whose field-of-view includes the display by using a detection result of the display element in the second image (McQueen, ¶0027, “machine vision system 5 includes one or more imagers, such as camera 6, and such imagers may be positioned at various distances and angles with respect to the field of view.” ¶0030, “The trajectory and position of each object 40 a-40 d may be monitored, and the system may continually update its information on where all of the identified objects are within its imaging region.” ¶0033, “Machine vision system 5 and/or computer 10 preferably coordinate activating the array of lights so the correct color halo “follows” each object as it moves along belt 25.” ¶0058, “an unrecognized object, such as 340 f (FIG. 5B) may be highlighted on the customer display 345” ¶0075, “An alternate to including a cashier display 20 or 320, is to include an augmented reality system. Augmented reality systems overlay virtual data or images on real-world objects when real-world objects are viewed on or through a screen or display. For example, the CyberCode system developed by Jun Rekimoto and Yuji Ayatsuka at Sony Computer Science Laboratories, Inc., Tokyo, Japan, uses optical codes on objects to assist a machine vision system to identify the object and to determine the real world Cartesian coordinates of the object with respect to the camera that is imaging the optical code.” ¶0076, “affixed to the objects on the belt 25, 325 to identify the products and to determine the location of the products with respect to the head mounted display. Information from the machine vision system 5, 305 regarding which objects are recognized by the data reading system 100, 300 can then be overlaid on the objects in the cashier's field of view through and/or in the head mounted display.” ¶0077, “display information about products on the belt 25, 325 so that relevant information for each product overlies each product from the cashier's viewpoint.”
Further Ichieda teaches generate a coordinate conversion rule between an image displayed on the display and an image captured by a camera whose field-of-view includes the display by using a detection result of the display element in the second image (Ichieda, ¶0064, “The coordinates output by the location detection processing part 157 are coordinates detected based on the taken image data of the imaging part 153” “converts the coordinates on the display image obtained by the location detection processing part 157 into coordinates in the input image data based on the acquired information.” “When the coordinate conversion parameter is obtained by the calibration execution part 103A, the coordinate calculation part 159 performs conversion of the coordinates based on the coordinate conversion parameter. The conversion processing will be described later. Further, the coordinate conversion unit 160 converts the coordinates output from the coordinate calculation part 159 (first coordinates) based on the image location information, which will be described later, and outputs the converted coordinates (second coordinates) to the output unit 101.”).
Ikeda, Kim, McQueen, and Ichieda are considered to be analogous art because all pertain to user input operation. It would have been obvious before the effective filing date of the claimed invention to have modified Ikeda with the features of “generate a coordinate conversion rule between an image displayed on the display and an image captured by a camera whose field-of-view includes the display by using a detection result of the display element in the second image” as taught by McQueen, and Ichieda. The suggestion/motivation would have been in order to reduce an execution frequency of calibration when a pointed location on a displayed image is detected (Ichieda, ¶0006).

As to claim 2, claim 1 is incorporated and the combination of Ikeda, Kim, McQueen, and Ichieda discloses acquire a position of the display element in the first image and a position of the display element in the second image (Ikeda, ¶0094-0095, Fig. 23-25, since the camera capture multiple images, there is a first image and a second image.) and
generate the coordinate conversion rule based on a correspondence relation between the position of the display element in the first image and the position of the display element in the second image (Ikeda, ¶0103, “the provided information may be generated based on the position of the recognized display object and/or real object.” ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object.”).

As to claim 3, claim 2 is incorporated and the combination of Ikeda, Kim, McQueen, and Ichieda discloses
wherein the display element includes a shape different from repetition of a specific pattern (Ikeda, Fig. 23, the display object is a shape different from repetition of a specific pattern.).

As to claim 6, claim 1 is incorporated and the combination of Ikeda, Kim, McQueen, and Ichieda discloses 
Wherein display the display element to be displayed in at least a portion of the area to which the coordinate conversion rule is applied on the display (Ikeda, Fig. 19-Fig. 25, ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object.”¶0092-¶0099, ¶0099, “even if the same real object and/or display object are recognized, the display control unit 126 may employ a different arrangement when an absolute position, size, and/or orientation are different”” the display control unit 126 may cause the provided information to be displayed in a great scale when an application awaits a user input, and may cause the provided information to be displayed in a small scale so as not to interfere when the user input is in progress. In addition, even if the same real object and/or display object are recognized, the display control unit 126 may employ a different arrangement when a time period and/or a user profile are different.”)

As to claim 7, claim 6 is incorporated and the combination of Ikeda, Kim, McQueen, and Ichieda discloses 
wherein the area to which the coordinate conversion rule is applied on the display is a portion of the display (Ikeda, Fig. 19-Fig. 25, ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object.”¶0092-¶0099, ¶0099, “even if the same real object and/or display object are recognized, the display control unit 126 may employ a different arrangement when an absolute position, size, and/or orientation are different”” the display control unit 126 may cause the provided information to be displayed in a great scale when an application awaits a user input, and may cause the provided information to be displayed in a small scale so as not to interfere when the user input is in progress. In addition, even if the same real object and/or display object are recognized, the display control unit 126 may employ a different arrangement when a time period and/or a user profile are different.”)

As to claim 8, the combination of Ikeda, Kim, McQueen, and Ichieda discloses a display position adjustment method comprising:
in response to determining that an operation on a display is not performed for a predetermined period, displaying a first image on the display, the first image including a predetermined display element; acquiring a second image captured by a camera, the second image including the display element of the first image displayed on the display; and generating a coordinate conversion rule between an image displayed on the display and an image captured by a camera whose field-of-view includes the display by using a detection result of the display element in the second image (See claim 1 for detailed analysis.).

As to claim 9, claim 8 is incorporated and the combination of Ikeda, Kim, McQueen, and Ichieda discloses 
acquiring a position of the display element in the first image and a position of the display element in the second image; and
generating the coordinate conversion rule based on a correspondence relation between the position of the display element in the first image and the position of the display element in the second image (See claim 2 for detailed analysis.).

As to claim 10, claim 9 is incorporated and the combination of Ikeda, Kim, McQueen, and Ichieda discloses 
wherein the display element includes a shape different from repetition of a specific pattern (See claim 3 for detailed analysis.).

As to claim 13, claim 8 is incorporated and the combination of Ikeda, Kim, McQueen, and Ichieda discloses 
causing the first image comprising the display element to be displayed in at least a portion of the area to which the coordinate conversion rule is applied on the display (See claim 6 for detailed analysis.).

As to claim 14, claim 13 is incorporated and the combination of Ikeda, Kim, McQueen, and Ichieda discloses 
wherein the area to which the coordinate conversion rule is applied on the display is a portion of the display (See claim 7 for detailed analysis.).

As to claim 15, the combination of Ikeda, Kim, McQueen, and Ichieda discloses a non-transitory computer-readable storage medium storing instructions to cause a computer to execute operations comprising:
in response to determining that an operation on a display is not performed for a predetermined period, displaying a first image on the display, the first image including a predetermined display element; acquiring a second image captured by a camera, the second image including the display element of the first image displayed on the display; and generating a coordinate conversion rule between an image displayed on the display and an image captured by a camera whose field-of-view includes the display by using a detection result of the display element in the second image (See claim 1 for detailed analysis.).

As to claim 16, claim 1 is incorporated and the combination of Ikeda and Ki Ikeda, Kim, McQueen, and Ichieda m discloses 
identify the product based on the second image (Ikeda, Fig. 8, ¶0148-149).

As to claim 17, claim 1 is incorporated and the combination of Ikeda, Kim, McQueen, and Ichieda discloses display the predetermined display element on a vertex of the first image (Ikeda, Fig. 19, Fig. 23, and Fig. 25. Since the display graphics are 2D images, there are vertexes for display graphics.).

As to claim 18, claim 1 is incorporated and the combination of Ikeda, Kim, McQueen, and Ichieda discloses a placement position of the product on the display based on the coordinate conversion (Ikeda, ¶0091, “the display control unit 126 may cause the provided information to be displayed based on a position of the recognized display object and/or real object. Specifically, the display control unit 126 may control an arrangement of the provided information based on the position of the recognized display object and/or real object.” ¶0092-0096); and
display information indicating the placement position (Ikeda, Fig. 21, ¶0083, “Arrangement information is information indicating a relative arrangement between the real object and the display object. Information indicating an arrangement includes a relative direction, distance, orientation, size or the like.” ¶0088, “display control unit 126 may cause provided information corresponding to at least any of a recognized display object and real object to be displayed on the output unit 130 based on a recognition result by the recognition unit 122.” ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object. Specifically, in an environment in which a coffee cup (the real object) is put down and a web browser (the display object) is displayed, the display control unit 126 may employ an arrangement corresponding to the coffee cup, an arrangement corresponding to the web browser, or an arrangement corresponding to the coffee cup and the web browser. In addition, in the same environment, the display control unit 126 may employ an arrangement corresponding to a category “tableware,” an arrangement corresponding to a category “entertainment applications,” or an arrangement corresponding to the category “tableware” and the category “entertainment applications,””¶0091, “the user can receive the provision of information in the display form according to a position at which the real object is placed and/or a position at which the display object is displayed.”).

As to claim 19, claim 8 is incorporated and the combination of Ikeda, Kim, McQueen, and Ichieda discloses determining a placement position of the product on the display based on the coordinate conversion; and displaying information indicating the placement position (See claim 18 for detailed analysis.).

As to claim 20, claim 15 is incorporated and the combination of Ikeda, Kim, McQueen, and Ichieda discloses determining a placement position of the product on the display based on the coordinate conversion; and displaying information indicating the placement position (See claim 18 for detailed analysis.).


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub 2017/0351383 A1) in view of Kim (US Pub 2011/0167370 A1) and ENDO (JPH0954821 A), further in view of McQueen (US Pub 20100158310 A1) and Ichieda (US Pub 20130069870 A1).

As to claim 4, claim 2 is incorporated and Ikeda does not disclose 
wherein the display element is a lattice-like pattern.
Endo teaches the display element is a lattice-like pattern (Fig.7, ¶0011, ¶0046).
Ikeda and Endo are considered to be analogous art because all pertain to computer graphics. It would have been obvious before the effective filing date of the claimed invention to have modified Ikeda with the features of “the display element is a lattice-like pattern” as taught by Endo. The suggestion/motivation would have been in order to perform alignment process and the pixel positions of the image on the display and the image captured by the image capturing unit are matched.

As to claim 11, claim 9 is incorporated and the combination of Ikeda and Endo discloses wherein the display element is a lattice-like pattern (See claim 4 for detailed analysis.).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub 2017/0351383 A1) in view of Kim (US Pub 2011/0167370 A1) and Miyahara (US Pub 2012/0062621 A1), further in view of McQueen (US Pub 20100158310 A1) and Ichieda (US Pub 20130069870 A1).

As to claim 5, claim 2 is incorporated and Ikeda does not disclose 
wherein the display element includes a plurality of marks indicating positions of a plurality of vertexes of an area to which the coordinate conversion rule is applied on the display, respectively.
Miyahara teaches wherein the display element includes a plurality of marks indicating positions of a plurality of vertexes of an area to which the coordinate conversion rule is applied on the display, respectively (Fig. 3-4, ¶0034-0035, ¶0054, “the display unit position determining part 3 detects the four corners of the display image (pattern image) of the image display device 1” ¶0055, “a point on the pattern image which is the nearest to each of the four corners of the image shot by the camera 2 b can be found, and the found points can be defined as the four corners.”)
Ikeda and Miyahara are considered to be analogous art because all pertain to computer graphics. It would have been obvious before the effective filing date of the claimed invention to have modified Ikeda with the features of “the display element includes a plurality of marks indicating positions of a plurality of vertexes of an area to which the coordinate conversion rule is applied on the display” as taught by Miyahara. The suggestion/motivation would have been in order to detect the display image (pattern image) displayed on the image display device (Miyahara, ¶0053).

As to claim 12, claim 9 is incorporated and the combination of Ikeda and Miyahara discloses wherein the display element is a plurality of marks indicating positions of a plurality of vertexes of an area to which the coordinate conversion rule is applied on the display, respectively (See claim 5 for detailed analysis.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613